DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2021 has been entered.
 
Status of Claims
This action is in response to the reply filed August 19, 2021.
Claims 1, 8, and 12 have been amended.
Claims 5-7 have been cancelled.
Claims 1-4 and 8-15 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112 has been withdrawn in response to the submitted amendments.
Applicant’s arguments regarding the previous rejection under 35 USC 103 to claims 1-4 on Remarks page 11 filed August 19, 2021 are persuasive because Solomon, which represents the closest prior art of record, teaches the opposite of the claimed fee. The closest prior art of record focuses on incentivizing electric vehicle usage over hybrid usage which represents the opposite of the claimed subject matter. Therefore, the previous rejection under 35 USC 103 to claims 1-4 has been withdrawn.
Applicant’s arguments filed August 19, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
In view of the foregoing amendments, amended claim 1 and its dependent claims, as a whole, are not directed to non-statutory matter. Indeed, the amended claim 1 and its dependent claims are directed to a charging reservation server.
Examiner respectfully disagrees. The addition of the quota manager and communication device are mere instructions to apply the identified abstract idea using a generic computer. The mere presence of a generic computer in the claims does not disprove that the claims recite a mental process. See MPEP 2106.04(a)(2)(III)(C).
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a)(2)(III)(C). The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because reallocating reservations based on acceptance of a transfer fee can be practically performed in the human mind.
	
Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
Also, the communication device is not generic computer as alleged in paragraphs 11, 13, and 19 of the Office Action. 
Rather the communication device is a communication device configured to wirelessly communicate with each of the plurality of vehicle through a communication network and a base station, and configured to allow bidirectional communication between the quota manager and the communication network.
Examiner respectfully disagrees. The claimed communication device is performing receiving and transmitting information which are generic computer functions. (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.). The specification further discusses a communication device (Specification p. 8), a base station (Specification p. 7, 11), and a communication network (Specification p. 7) merely in functional terminology. In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.)

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
The Examiner alleges that the claims are directed to organizing human activity and mental processes. The Applicant respectfully disagrees. The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance thereafter) states "(c) Mental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion)." The Applicant respectfully submits that the claims do not recite subject matter that falls within any of these mental processes.
Examiner respectfully disagrees. In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a)(2)(III)(C). The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because reallocating reservations based on acceptance of a transfer fee can be practically performed in the human mind.

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
Further, the 2019 Guidance further states "[c]laims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except as follows: In the rare circumstance in which a USPTO employee believes a claim limitation that does not fall within the enumerated groupings of abstract ideas should nonetheless be treated as reciting an abstract idea...the examiner should bring the application to the attention of the Technology Center Director. Any rejection in which a claim limitation, which does not fall within the enumerated abstract ideas (tentative abstract idea), is nonetheless treated as reciting an abstract idea must be approved by the Technology Center Director (which approval will be indicated in the file record of the application), and must provide a justification for why such claim limitation is being treated as reciting an abstract idea."
Examiner respectfully disagrees. As a whole, are directed to the abstract idea of managing vehicle charging reservations, which is a method of organizing human activity and a mental process, both of which are enumerated groupings. The claims recite a methods of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) because the claims allow for demand based reservations by allowing a first vehicle to pay an additional fee when the supply is low. The claims recite a methods of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) because the claims describe the interaction between different users reserving electrical vehicle charging stations. The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because reallocating reservations based on acceptance of a transfer fee can be practically performed in the human mind.

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s remaining arguments have been considered but are moot in view the new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-4 and 8-15 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 12, as a whole, are directed to the abstract idea of managing vehicle charging reservations, which is a method of organizing human activity and a mental process. The claims recite a methods of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) because the claims allow for demand based reservations by allowing a first vehicle to pay an additional fee when the supply is low. The claims recite a methods of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) because the claims describe the interaction between different users reserving electrical vehicle charging stations. The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) because reallocating reservations based on acceptance of a transfer fee can be practically performed in the human mind. The method of organizing human activity and mental process of “managing vehicle charging reservations,” is recited by claiming the following limitations: managing allocation of charging reservations, allocating the reservation from a second vehicle to a first vehicle, and providing an allocation transfer fee. The mere nominal recitation of a server, a central processing unit, a memory, an input/output port, a communication device, a communication network, an electrically powered vehicle, a base station, and a power storage device does not take the claim of the 
With regards to Claims 2-4, 9-11, and 13-15, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: presenting the allocation request fee, inquiring of the user of the second vehicle, allocating the reservation, and inquiring of the user of the first vehicle.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 12 recite the additional elements: a server, a central processing unit, a memory, an input/output port, a communication device, a communication network, an electrically powered vehicle, a base station, and a power storage device which are used to perform the managing reservation steps. The electrically powered vehicle with a power storage device in these steps are recited at a high level of generality, i.e., as a generic electrically powered vehicle with a power storage device performing a generic vehicle function. The server, central processing unit, memory, input/output port, communication device, bases station, and communication network limitations are no more than mere instructions to apply the exception using generic computer components. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a server, a central processing unit, a memory, an input/output port, a communication device, and a communication network. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin et al. (U.S. P.G. Pub. 2014/0089016 A1), hereinafter Smullin, in view of Sen et al. (U.S. P.G. Pub. 2017/0061508 A1), hereinafter Sen.

Claim 8. 
Smullin discloses a charging reservation server for an electrically powered vehicle (Smullin [0048]), the charging reservation server being configured to make a charging reservation for a plurality of vehicles each including a power storage device configured to be charged with electric power supplied from outside each of the plurality of vehicles, the charging reservation server comprising: 
a quota manager including a central processing unit, memory, and an input/output port through which various signals are input/output (Smullin [0048]); and 
a communication device configured to wirelessly communicate with each of the plurality of vehicles through a communication network and a base station, and configured to allow 
the quota manager configured to: 
manage allocation of a charging reservation quota defined by a charging location and a charging time zone in accordance with information transmitted from each of the plurality of vehicles, the plurality of vehicles including a first vehicle and a second vehicle (Smullin [0032] a motorist can reserve space for parking in a parking pool; [0035] motorist may use GPS to interact with centralized parking services; [0049] users access parking servers; [0050] parking data includes reservations and a waitlist of reservation requests; [0061] reservation request includes location of the parking pool and duration or a start and end time; [0066], [0068] reservation record added to the reservation list); and 
when the first vehicle requests allocation of a reservation quota in a state where the reservation quota is allocated to the second vehicle (Smullin [0056] a driver in dire need of a charge and there are no charging stations free of parking with charging reservations), allocate the reservation quota to the first vehicle on conditions that 
a user of the second vehicle agrees to transfer the reservation quota (Smullin [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
a user of the first vehicle pays an allocation reception fee for receiving allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), wherein 
the user of the second vehicle obtains an allocation transfer fee by transferring the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
Regarding the following limitation:
the allocation reception fee is set to be higher when the user of the first vehicle designates the charging location in a predetermined range than when the user of the first vehicle designates the charging in a range wider than the predetermined range.
Smullin discloses paying a premium fee for a charging reservation (Smullin [0056]), however Smullin does not disclose how to set the allocation reception fee. Sen teaches that designating smaller search locations may provide the best results however cheaper results are found by searching a larger area (Sen [0053] user can search for parking garages based on location; [0054] user may be provide the “Best” option which is the lowest price within a small, such as 0.25 mile, or any other suitable distance, radius of the destination; [0056] User may search for the “cheapest” option which rather than restrict the search to a small radius, a larger search area, such as a 1 mile radius in any direction is considered). One of ordinary skill in the art would have recognized that applying the known technique of searching a larger area to identify cheaper options of Sen to Smullin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sen to the premium fee of Smullin would have yielded predictable results because the level of ordinary skill in the vehicle reservations art demonstrated by the references applied shows the ability to incorporate such manipulation of search criteria to return results with either lower or higher fees. Further, applying the use of distance criteria to identify higher or lower fees to Smullin, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient 

Claim 9. 
Smullin in view of Sen teaches all of the elements of claim 8 as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation reception fee to the user of the first vehicle when the first vehicle requests allocation of the reservation quota (Smullin [0054] parking services communicates by phone, text, email, or display at a charging station; [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
inquire of the user of the second vehicle, when the user of the first vehicle agrees to pay the allocation reception fee, as to whether the user of the second vehicle can agree to transfer the reservation quota or not (Smullin [0056] drivers may choose whether to accept the offer and vacate the spot or the reservation).

Claim 10. 
Smullin in view of Sen teaches all of the elements of claim 9 as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation transfer fee to the user of the second vehicle when the quota manager inquires of the user of the second vehicle as to whether the user of the second vehicle can agree to transfer the reservation quota or not (Smullin [0056] a driver in dire need of a 
allocate the reservation quota to the first vehicle when the user of the second vehicle agrees to the allocation transfer fee (Smullin [0056] drivers may choose whether to accept the offer and vacate the spot or the reservation).

Claim 11. 
Smullin in view of Sen teaches all of the elements of claim 8 as shown above. Additionally, Smullin discloses wherein the quota manager is configured to 
present the allocation transfer fee to the user of the second vehicle when the first vehicle requests allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
inquire of the user of the first vehicle, when the user of the second vehicle agrees to transfer the reservation quota with the allocation transfer fee, as to whether the user of the first vehicle can pay the allocation transfer fee or not (Smullin [0056] drivers may choose whether to accept the offer and vacate the spot or the reservation).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin et al. (U.S. P.G. Pub. 2014/0089016 A1), hereinafter Smullin, in view of Boot et al. (U.S. P.G. Pub. 2012/0296794 A1), hereinafter Boot.

Claim 12. 
Smullin discloses a charging reservation server for an electrically powered vehicle (Smullin [0048]), the charging reservation server being configured to make a charging reservation for a plurality of vehicles each including a power storage device configured to be charged with electric power supplied from outside each of the plurality of vehicles, the charging reservation server comprising: 
a quota manager including a central processing unit, memory, and an input/output port through which various signals are input/output (Smullin [0048]); and 
a communication device configured to wirelessly communicate with each of the plurality of vehicles through a communication network and a base station, and configured to allow bidirectional communication between the quota manager and the communication network (Smullin [0035], [0038], [0047]-[0049]); 
the quota manager configured to: 
manage allocation of a charging reservation quota defined by a charging location and a charging time zone in accordance with information transmitted from each of the plurality of vehicles, the plurality of vehicles including a first vehicle and a second vehicle (Smullin [0032] a motorist can reserve space for parking in a parking pool; [0035] motorist may use GPS to interact with centralized parking services; [0049] users access parking servers; [0050] parking data includes reservations and a waitlist of reservation requests; [0061] reservation request includes location of the parking pool and duration or a start and end time; [0066], [0068] reservation record added to the reservation list); and 
when the first vehicle requests allocation of a reservation quota in a state where the reservation quota is allocated to the second vehicle (Smullin [0056] a driver in dire need of a charge and there are no charging stations free of parking with charging reservations), allocate the reservation quota to the first vehicle on conditions that 
a user of the second vehicle agrees to transfer the reservation quota (Smullin [0056] system will notify all drivers that are currently charging or holding a reservations that someone wants to buy out their parking with charging reservation those drivers could then choose whether to accept the offer and vacate the spot or reservation), and 
a user of the first vehicle pays an allocation reception fee for receiving allocation of the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), wherein 
the user of the second vehicle obtains an allocation transfer fee by transferring the reservation quota (Smullin [0056] a driver in dire need of a charge could offer to pay a premium fee if another driver is willing to leave early or abandon a parking with charging reservation, for which the second driver will be compensated), and 
Regarding the following limitation:
the allocation reception fee is set to be higher for a daytime zone than for a midnight time zone 
Smullin discloses paying a premium fee for a charging reservation (Smullin [0056]), however Smullin does not disclose how to set the allocation reception fee. Lee teaches that auction limits for charging reservation auctions may be adjusted based on demand which may vary according to time of day (Boot [0014] customers may bid for charging station time slots to recharge electric vehicles and bid amounts including the reserve prices or amounts may vary depending on the time of day; [0015] winning customer may receive a reservation confirmation; [0047] higher demand at public charging stations during daytime hours; [0052] winning customer may be notified; [0055] winner pays the winning bid amount). One of ordinary skill in the art would have recognized that applying the known technique of adjusting auction limits based on time of day for a charging reservation timeslot of Boot to 

Claim 13. 
Smullin in view of Boot teaches all of the elements of claim 12 as shown above. Additionally, Smullin discloses all of the elements of claim 13 as shown above in claim 2.

Claim 14. 
Smullin in view of Boot teaches all of the elements of claim 13 as shown above. Additionally, Smullin discloses all of the elements of claim 14 as shown above in claim 3.

Claim 15. 
Smullin in view of Boot teaches all of the elements of claim 12 as shown above. Additionally, Smullin discloses all of the elements of claim 15 as shown above in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628